DETAILED ACTION
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The examiner concludes that the cited prior art references, as argued by the applicant, do not sufficiently teach or suggest modifications to form a graded emitter layer. Remarks 8-9. While the prior art references generally describe the utility of graded layers, they lack clear guidance for forming said graded composition and band gap “graded through a thickness of the graded layer”. The examiner also understands and interprets the limitations of claim 1 to mean that the emitter layer has at least two portions: (1) the part of the emitter layer having a first conductivity type and a first bandgap and (2) the graded layer. The references cited and reviewed do not teach or suggest a prima facie case of obviousness to provide an emitter layer in this manner.
Further search and review of the prior art did not reveal any embodiments thereof or motivations to modify in such ways.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY - FRIDAY, 9:00am - 5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721